                                                    Exhibit A, Page 1 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 1 of 11
                                                    Exhibit A, Page 2 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 2 of 11
                                                    Exhibit A, Page 3 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 3 of 11
                                                    Exhibit A, Page 4 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 4 of 11
                                                    Exhibit A, Page 5 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 5 of 11
                                                    Exhibit A, Page 6 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 6 of 11
                                                    Exhibit A, Page 7 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 7 of 11
                                                    Exhibit A, Page 8 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 8 of 11
                                                    Exhibit A, Page 9 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 9 of 11
                                                   Exhibit A, Page 10 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 10 of 11
                                                   Exhibit A, Page 11 of 11
Case 3:18-cv-00234-SLG Document 1-1 Filed 10/05/18 Page 11 of 11
